EXHIBIT 10.31
EMPLOYMENT AGREEMENT
     This Employment Agreement (the “Agreement”) by and between The Meridian
Resource Corporation, a Texas corporation (the “Company”), and Paul D. Ching
(the “Executive”) is made and entered into as of the Effective Date set forth in
Section 1.3 below.
RECITALS
     A. The Company desires to employ Executive in the capacity as President and
Chief Executive Officer; and
     B. The Executive desires employment as an employee of the Company pursuant
to the provisions of this Agreement.
1. TERMS OF EMPLOYMENT
The terms of employment are as follows:
     1.1 EMPLOYMENT. The Company hereby employs the Executive for and during the
term of this Agreement in the position of President and Chief Executive Officer.
The Executive hereby accepts employment under the terms and conditions set forth
in this Agreement.
     1.2 DUTIES OF EXECUTIVE. The Executive shall perform in the capacity of
President and Chief Executive Officer and shall have such duties,
responsibilities, and authorities as may be designated for such office. The
Executive agrees to devote the Executive’s best efforts, abilities, knowledge,
experience and full business time to the faithful performance of the duties,
responsibilities and authorities that may be assigned to the Executive by the
Board of Directors of the Company. The Executive may not engage, directly or
indirectly, in any other business, investment or activity that interferes with
the Executive’s performance of the Executive’s duties hereunder or is contrary
to the interests of the Company. The Executive shall at all times comply with
and be subject to such policies and procedures as the Company may establish from
time to time and are customary within the Company’s industry. The Executive
acknowledges and agrees that the Executive owes a fiduciary duty of loyalty,
fidelity and allegiance to act at all times in the best interests of the Company
and to do no act that would injure the Company’s business, its interests or its
reputation. The foregoing shall not be construed to prevent the Executive from
making passive investments in other businesses or enterprises, provided such
investments do not require services on the part of the Executive.
     1.3 TERM. This Agreement shall become effective as of December 30, 2008
(the “Effective Date”) and shall continue in force and effect until June 30,
2009 unless sooner terminated as provided in Section 2.1 hereof. This Agreement
may only be renewed or extended by written agreement executed by the Company and
the Executive pursuant to mutually acceptable terms and conditions.
     1.4 COMPENSATION. The Company shall pay the Executive, as “Compensation”
for services rendered by the Executive under this Agreement the following:

 



--------------------------------------------------------------------------------



 



          (a) SALARY: A base salary of $41,667 per month, prorated for any
partial period of employment (“Salary”). Such Salary shall be paid in
installments in accordance with the Company’s regular payroll practices.
          (b) BONUS: A bonus at the sole discretion of the Board of Directors of
the Company in an amount up to the equivalent of the Salary earned during the
Executive’s tenure as President and Chief Executive Officer of the Company.
          (c) STOCK OPTIONS: Options to purchase an aggregate of 250,000 shares
of the Company’s common stock at an exercise price equal to the closing market
price of the Company’s common stock on the New York Stock Exchange on January 2,
2009. Such options shall be subject to the terms and conditions of the Company’s
2007 Long Term Incentive Plan (the “Plan”) and a Stock Option Agreement in the
form attached hereto as Exhibit A, which the Company and the Executive are
entering into concurrently with the execution of this Agreement.
     1.5 NO EMPLOYMENT BENEFITS. Except as set forth in this Agreement, the
Executive shall not be entitled to participate in any of the Company’s employee
benefit plans.
     1.6 WORKING FACILITIES. During the term of this Agreement, the Company
shall provide, at its expense, office space, furniture, equipment, supplies and
personnel as shall be adequate for the Executive’s use in performing the
Executive’s duties and responsibilities under this Agreement.
     1.7 EXPENSES. The Company shall promptly reimburse the Executive for all
reasonable business expenses incurred during the term of this Agreement by the
Executive in performing services hereunder, including all reasonable expenses of
travel and living expenses while away from home on business or at the request of
and in the service of the Company; provided, in each case, that such expenses
are incurred and accounted for in accordance with the policies and procedures
established by the Company applicable to its professional and other employees.
2. TERMINATION
     2.1 TERMINATION. Notwithstanding anything herein to the contrary, this
Agreement and the Executive’s employment hereunder may be terminated without any
breach of this Agreement at any time during the term hereof by reason of and in
accordance with the following provisions:
          (a) DEATH. If the Executive dies during the term of this Agreement and
while in the employ of the Company, this Agreement shall automatically terminate
as of the date of the Executive’s death, and the Company shall have no further
liability hereunder to the Executive or the Executive’s estate, except to the
extent set forth in Section 2.2(a) hereof.
          (b) DISABILITY. If, during the term of this Agreement, the Executive
shall be prevented from performing the Executive’s duties hereunder, for a
period of not less than 20 consecutive days or an aggregate of 40 days during
the term of this Agreement by reason of becoming disabled as hereinafter
defined, the Company may terminate this Agreement immediately upon written
notice to the Executive without any further liability hereunder to the

2



--------------------------------------------------------------------------------



 



Executive, except as set forth in Section 2.2(b) hereof. For purposes of this
Agreement, the Executive shall be deemed to have a “Disability” when the Board
of Directors of the Company, upon the written report of a qualified physician
reasonably acceptable to the Board of Directors of the Company, shall have
determined that the Executive has become mentally, physically and/or emotionally
incapable of performing the Executive’s duties and services under this
Agreement.
          (c) TERMINATION BY THE COMPANY FOR CAUSE. Prior to the expiration of
the term of this Agreement, the Company may discharge the Executive for cause
and terminate this Agreement immediately upon written notice to the Executive
without any further liability hereunder to the Executive, except to the extent
set forth in Section 2.2(c) hereof. For purposes of this Agreement, a “discharge
for cause” shall mean termination of the Executive upon written notice to the
Executive limited, however, to one or more of the following reasons:
               (i) Conviction of the Executive by a court of competent
jurisdiction of a felony or a crime involving moral turpitude;
               (ii) The Executive’s engaging in conduct amounting to fraud,
dishonesty, gross negligence, willful misconduct or conduct that is
unprofessional, unethical or detrimental to the reputation, character or
standing of the Company; or
               (iii) The Executive’s failure to faithfully and diligently
perform the duties required hereunder or to comply with the provisions of this
Agreement.
Prior to terminating this Agreement pursuant to Section 2.1(c)(iii), the Company
shall furnish the Executive written notice of the Executive’s alleged failure to
abide by or alleged breach of this Agreement. The Executive shall have thirty
(30) days after the Executive’s receipt of such notice to cure such failure to
abide or breach and the Company’s Board of Directors, in its sole discretion,
shall determine if the failure to abide or breach is cured.
          (d) TERMINATION BY THE COMPANY WITH NOTICE. The Company may terminate
this Agreement at any time, for any reason, other than as set forth in
subparagraphs (a), (b) or (c) of this Section 2.1, with or without cause, in the
Company’s sole discretion, immediately upon written notice to the Executive
without any further liability hereunder to the Executive, except to the extent
set forth in Section 2.2(d) hereof.
          (e) TERMINATION BY THE EXECUTIVE FOR GOOD REASON. The Executive may
terminate this Agreement at any time for Good Reason (as hereinafter defined) in
which event the Company shall have no further liability hereunder to the
Executive, except to the extent set forth in Section 2.2(e) hereof. For purposes
of this Agreement, the term “Good Reason” shall mean, without the Executive’s
express written consent, the occurrence of any of the following circumstances:
               (i) The Company’s failure to pay the Executive the Compensation
pursuant to the terms of this Agreement, which failure has not been cured within
30 days after notice of such noncompliance has been given by the Executive to
the Company; or

3



--------------------------------------------------------------------------------



 



               (ii) Any failure by the Company to comply with any material
provision of this Agreement, which failure has not been cured within 30 days
after notice of such noncompliance has been given by the Executive to the Board
of Directors of the Company. The Executive shall make a good faith determination
whether the failure has been cured and shall so notify the Board of Directors of
the Company within five days after the expiration of such 30 day period.
          (f) TERMINATION BY THE EXECUTIVE WITH NOTICE. The Executive may
terminate this Agreement 15 days in advance for any reason, in the Executive’s
sole discretion other than Good Reason, by giving the Company 15 days prior
written notice, in which event the Company shall have no further liability
hereunder to the Executive, except to the extent set forth in Section 2.2(f)
hereof.
     2.2 COMPENSATION UPON TERMINATION.
          (a) DEATH. In the event the Executive’s employment hereunder is
terminated pursuant to the provisions of Section 2.1(a) hereof due to the death
of the Executive, the Company shall have no further obligation to the Executive
or the Executive’s estate, except to pay to the Executive’s spouse, or if none,
to the estate of the Executive any Salary that has accrued as of the date of
death, but was then unpaid. Any amount due the Executive under this
Section 2.2(a) shall be paid in a lump sum in cash within 30 days after the
death of the Executive.
          (b) DISABILITY. In the event the Executive’s employment hereunder is
terminated pursuant to the provisions of Section 2.1(b) hereof due to Disability
of the Executive, the Company shall be relieved of all of its obligations under
this Agreement, except to pay the Executive any Salary that has accrued as of
the date on which such Disability is determined, but was then unpaid. Any amount
due the Executive under this Section 2.2(b) shall be paid in a lump sum in cash
within 30 days after the termination of the Executive’s employment under
Section 2.1(b).
          (c) TERMINATION BY THE COMPANY FOR CAUSE. In the event the Executive’s
employment hereunder is terminated by the Company for cause pursuant to the
provisions of Section 2.1(c) hereof, the Company shall have no further
obligation to the Executive under this Agreement except to pay the Executive any
Salary that has accrued as of the date of such termination, but was then unpaid.
Any amount due the Executive under this Section 2.2(c) shall be paid in a lump
sum in cash within 60 days after the termination of the Executive’s employment
under Section 2.1(c).
          (d) TERMINATION BY THE COMPANY WITH NOTICE. In the event the
Executive’s employment hereunder is terminated by the Company pursuant to the
provisions of Section 2.1(d) hereof, the Executive shall be entitled to receive
(i) any Salary that has accrued as of the date of such termination, but was then
unpaid and (ii) an amount equal to the Executive’s full Salary payable for the
then remaining term of this Agreement. Any amount due the Executive under this
Section 2.2(d) shall be paid in a lump sum in cash within 30 days after the
termination of the Executive’s employment under Section 2.1(d).

4



--------------------------------------------------------------------------------



 



          (e) TERMINATION BY THE EXECUTIVE FOR GOOD REASON. In the event this
Agreement is terminated by the Executive pursuant to the provisions of
Section 2.1(e) hereof, the Executive shall be entitled to receive (i) any Salary
that has accrued as of the date of such termination, but was then unpaid and
(ii) an amount equal to the Executive’s full Salary payable for the then
remaining term of this Agreement. Any amount due the Executive under this
Section 2.2(e) shall be paid in a lump sum in cash within 30 days after the
termination of the Executive’s employment under Section 2.1(e).
          (f) TERMINATION BY THE EXECUTIVE WITH NOTICE. In the event the
Executive’s employment hereunder is terminated by the Executive pursuant to the
provisions of Section 2.1(f) hereof, all future compensation to which Executive
is entitled and all future benefits for which Executive is eligible shall cease
and terminate as of the date of such termination. Executive shall be entitled to
any accrued, but unpaid, Salary through the date of such termination. Any amount
due the Executive under this Section 2.2(f) shall be paid in a lump sum in cash
within 30 days after the termination of the Executive’s employment under
Section 2.1(f).
          (g) TERMINATION OF OBLIGATIONS OF THE COMPANY UPON PAYMENT OF
COMPENSATION. Upon payment of the amount, if any, due the Executive pursuant to
the preceding provisions of this Section 2, the Company shall have no further
obligation to the Executive under this Agreement.
     2.3 CHANGE OF CONTROL. For this Agreement, a CHANGE OF CONTROL shall be
deemed to occur if:
          (a) any person (other than the Company, an employee benefit plan of
the Company or any holder of the Company’s voting securities on the date
hereof), acquires directly or indirectly the Beneficial Ownership (as defined in
Section 13(d) of the Exchange Act) of any voting security of the Company and
immediately after such acquisition such person is, directly or indirectly, the
Beneficial Owner of voting securities representing more than 50 percent of the
total voting power of all of the then outstanding voting securities of the
Company;
          (b) the following individuals no longer constitute a majority of the
members of the Board: (A) the individuals who, as of the date hereof, constitute
the Board (the “Original Directors”); (B) the individuals who thereafter are
elected to the Board and whose election, or nomination for election, to the
Board was approved by a vote of at least two-thirds of the Original Directors
then still in office (such directors becoming “Additional Original Directors”
immediately following their election); or (C) the individuals who are elected to
the Board and whose election, or nomination for election, to the Board was
approved by a vote of at least two-thirds of the Original Directors and
Additional Original Directors then still in office (such directors also becoming
“Additional Original Directors” immediately following their election);
          (c) the stockholders of the Company approve a merger, consolidation,
recapitalization or reorganization of the Company, or a reverse stock split of
outstanding voting securities, or consummation of any such transaction if
stockholder approval is not obtained, other than any such transaction which
would result in at least 50 percent of the total voting power represented by the
voting securities of the surviving entity outstanding immediately after such

5



--------------------------------------------------------------------------------



 



transaction being Beneficially Owned by at least 50 percent of the holders of
outstanding voting securities of the Company immediately prior to the
transaction, with the voting power of each such continuing holder relative to
other such continuing holder not substantially altered in the transaction; or
          (d) the stockholders of the Company shall approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or a substantial portion more than 50 percent of the value of the
total assets of the Company.
     In the event of a Change of Control, the Company will require any and all
successors to the Company to expressly assume and agree pursuant to an
appropriate written assumption agreement to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. Failure of the Company to obtain such
agreement prior to or contemporaneously with the effectiveness of any such
successor shall be a breach of the Agreement and shall entitle the Executive, as
his sole remedy, to terminate the Executive’s employment contemporaneously with
the effectiveness of any such successor and receive (i) any Salary that has
accrued as of the date of such termination, but was then unpaid and (ii) an
amount equal to the Executive’s full Salary payable for the then remaining term
of this Agreement. In the event the successor assumes and agrees, pursuant to a
written assumption agreement, to perform this Agreement, but terminates this
Agreement pursuant to Section 2.1(d) prior to the end of the term of this
Agreement, then the successor shall pay such Executive (i) any Salary that has
accrued as of the date of such termination, but was then unpaid and (ii) an
amount equal to the Executive’s full Salary payable for the then remaining term
of this Agreement.
     2.4 OFFSET. The Company shall have the right to deduct from any amounts due
the Executive pursuant to Section 2 any obligations owed by the Executive to the
Company.
3. PROTECTION OF INFORMATION AND NON-COMPETITION
     3.1 PROTECTIVE COVENANTS. The Executive recognizes that his employment by
the Company is one of the highest trust and confidence because (i) the Executive
will become fully familiar with all aspects of the Company’s business during the
term of this Agreement, (ii) certain information of which the Executive will
gain knowledge during his employment is proprietary and confidential and has
special and peculiar value to the Company, and (iii) if any such proprietary and
confidential information were imparted to or became known by any person,
including the Executive, engaging in a business in competition with that of the
Company, hardship, loss or irreparable injury and damage could result to the
Company, the measurement of which would be difficult if not impossible to
ascertain. The Executive acknowledges that the Company has developed unique
skills, concepts, designs, marketing programs, marketing strategy, business
practices, methods of operation, geologic and geophysical information,
trademarks, licenses, hiring and training methods, financial and other
confidential and proprietary information concerning its operations and expansion
plans (“Trade Secrets”). Therefore, the Executive agrees that it is necessary
for the Company to protect its business from such damage, and the Executive
further agrees that the following covenants constitute a reasonable and
appropriate means, consistent with the best interest of both the Executive and
the

6



--------------------------------------------------------------------------------



 



Company, to protect the Company against such damage and shall apply to and be
binding upon the Executive as provided herein:
          (a) TRADE SECRETS. The Executive recognizes that his position with the
Company is one of the highest trust and confidence by reason of the Executive’s
access to and contact with certain Trade Secrets of the Company. The Executive
agrees and covenants to use his best efforts and exercise utmost diligence to
protect and safeguard the Trade Secrets of the Company. The Executive further
agrees and covenants that, except as may be required by the Company in
connection with this Agreement, or with the prior written consent of the
Company, the Executive shall not, either during the term of this Agreement or
thereafter, directly or indirectly, use for the Executive’s own benefit or for
the benefit of another, or disclose, disseminate, or distribute to another, any
Trade Secret (whether or not acquired, learned, obtained, or developed by the
Executive alone or in conjunction with others) of the Company or of others with
whom the Company has a business relationship. All memoranda, notes, records,
drawings, documents, or other writings whatsoever made, compiled, acquired or
received by the Executive during the term of this Agreement arising out of, in
connection with, or related to any activity or business of the Company,
including, but not limited to, Trade Secrets, are, and shall continue to be, the
sole and exclusive property of the Company, and shall, together with all copies
thereof and all advertising literature, be returned and delivered to the Company
by the Executive upon the termination of this Agreement if requested by the
Board of Directors of the Company, or at any time upon demand by the Board of
Directors of the Company.
          (b) RESTRICTION ON SOLICITING EMPLOYEES OF THE COMPANY. The Executive
covenants that during the term of this Agreement and for a period of one year
(“Non-Solicitation Period”) following the termination of this Agreement, he will
not, either directly or indirectly, call on, solicit, or take away, or attempt
to call on, solicit, induce or take away any employee of the Company, either for
himself or for any other person, firm, corporation or other entity. Further, the
Executive shall not induce any employee of the Company to terminate his or her
employment with the Company.
          (c) COVENANT NOT TO COMPETE. The Executive hereby covenants and agrees
that during the term of this Agreement and for one year after the date of his
termination (“the Non-Compete Period”), he will not, directly or indirectly,
either as an employee, employer, consultant, agent, principal, partner,
shareholder (other than through ownership of publicly-traded capital stock of a
corporation which represents less than 5% of the outstanding capital stock of
such corporation), corporate officer, director, investor, financier or in any
other individual or representative capacity, engage or participate in any
business competitive with the business conducted by the Company within the oil
and gas prospect or producing areas in which the Company is operating or
evaluating properties on the date of the termination of this Agreement
(“Designated Area(s)”).
          (d) SURVIVAL OF COVENANTS. Each covenant of the Executive set forth in
this Section 3 shall survive the termination of this Agreement and shall be
construed as an agreement independent of any other provision of this Agreement,
and the existence of any claim or cause of action of the Executive against the
Company whether predicated on this Agreement or otherwise shall not constitute a
defense to the enforcement by the Company of such covenant.

7



--------------------------------------------------------------------------------



 



          (e) REMEDIES. In the event of breach or threatened breach by the
Executive of any provision of this Section 3, the Company shall be entitled to
relief by temporary restraining order, temporary injunction, or permanent
injunction or otherwise, in addition to other legal and equitable relief to
which it may be entitled, including any and all monetary damages which the
Company may incur as a result of such breach, violation or threatened breach or
violation. The Company may pursue any remedy available to it concurrently or
consecutively in any order as to any breach, violation, or threatened breach or
violation, and the pursuit of one of such remedies at any time will not be
deemed an election of remedies or waiver of the right to pursue any other of
such remedies as to such breach, violation, or threatened breach or violation,
or as to any other breach, violation, or threatened breach or violation.
          (f) LIMITATIONS. The obligations of confidentiality regarding Trade
Secrets, including, but not limited to, geologic or geophysical information
regarding Designated Areas, set forth in this Section 3.1 shall not apply if
(i) it can be demonstrated by the Executive to have been within his legitimate
possession prior to the time of disclosure by the disclosing party, (ii) it was
in the public domain prior to such disclosure, or (iii) if such disclosure comes
into the public domain through no fault of the Executive.
     The Executive hereby acknowledges that the Executive’s agreement to be
bound by the protective covenants set forth in this Section 3 was a material
inducement for the Company entering into this Agreement and agreeing to pay the
Executive the compensation and benefits set forth herein. Further, Executive
understands the foregoing restrictions may limit his or her ability to engage in
certain businesses during the period of time provided for, but acknowledges that
the Executive will receive sufficiently high remuneration and other benefits
under this Agreement to justify such restriction.
4. GENERAL PROVISIONS
     4.1 NOTICES. All notices, requests, consents and other communications under
this Agreement shall be in writing and shall be deemed to have been delivered on
the date personally delivered or on the date deposited in a receptacle
maintained by the United States Postal Service for such purpose, postage
prepaid, by certified mail, return receipt requested, addressed to the
respective parties as follows:

               IF TO THE EXECUTIVE:


               IF TO THE COMPANY:   Paul D. Ching


The Meridian Resource Corporation
1401 Enclave Parkway, Suite 300
Houston, Texas 77077
ATTN: General Counsel

Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto.

8



--------------------------------------------------------------------------------



 



     4.2 SEVERABILITY. If any provision contained in this Agreement is
determined by a court of competent jurisdiction to be void, illegal or
unenforceable, in whole or in part, then the other provisions contained herein
shall remain in full force and effect as if the provision that was determined to
be void, illegal or unenforceable had not been contained herein. If the
restrictions contained in Section 3 are found by a court to be unreasonable or
overly broad as to geographic area or time, or otherwise unenforceable, the
parties intend for such restrictions to be modified by such court so as to be
reasonable and enforceable and, as so modified, to be fully enforced.
     4.3 WAIVER MODIFICATION, AND INTEGRATION. The waiver by either party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach by either party. This instrument contains
the entire agreement of the parties concerning employment and supersedes all
prior and contemporaneous representations, understandings and agreements
(including but not limited to any initial employment or independent contractor
agreement) either oral or in writing, between the parties hereto with respect to
the employment of the Executive by the Company and all such prior or
contemporaneous representations, understandings and agreements, both oral and
written, are hereby terminated. This Agreement may not be modified, altered or
amended except by written agreement of both parties hereto.
     4.4 BINDING EFFECT. This Agreement shall be binding and effective upon the
parties and their respective heirs, executors and successors. Neither party
shall assign this Agreement without the prior written consent of the other
party.
     4.5 GOVERNING LAW. The parties intend that the laws of the State of Texas
shall govern the validity of this Agreement, the construction of its terms and
the interpretation of the rights and duties of the parties hereto, without
regard to conflict of laws provisions.
     4.6 REPRESENTATION OF EXECUTIVE. The Executive hereby represents and
warrants to the Company that the Executive has no existing obligations
inconsistent with those contained in this Agreement. The Executive further
represents and warrants to the Company that the Executive has entered into this
Agreement pursuant to the Executive’s own initiative and that this Agreement is
not in contravention of any existing commitments. The Executive acknowledges
that the Company has entered into this Agreement in reliance upon the foregoing
representations of the Executive. The Executive further represents to the
Company and agrees: (i) that he was specifically advised to and fully
understands his rights to discuss all aspects of this Agreement with an attorney
of his choice, (ii) that he has, to the extent he desires, availed himself of
these rights, (iii) that the Company’s attorney does not represent him
individually with respect to this Agreement and (iv) has carefully read and
fully understands the provisions of this Agreement.
     4.7 COUNTERPART EXECUTION. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.
     4.8 COMPANY. For the purposes of this Agreement, the Company shall include
any parent, subsidiary or division of the Company, or any entity that, directly
or indirectly, controls, is controlled by, or is under common control with the
Company.

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement effective as
of the Effective Date.

            The Meridian Resource Corporation
      By:   /s/ LLOYD V. DELANO         Name:   Lloyd V. DeLano        Title:  
Senior Vice President        Executive
      /s/ PAUL D. CHING       Paul D. Ching           

10